Case 1:19-cr-10141-LTS Document 33-1 Filed 07/03/19 Page 1 of 8




                Exhibit A
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page12ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page23ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page34ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page45ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page56ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page67ofof78
Case
 Case1:19-cr-10141-LTS
      1:19-cr-10141-LTS Document
                         Document33-1
                                  25 Filed
                                      Filed06/06/19
                                            07/03/19 Page
                                                      Page78ofof78
